Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of November 11, 2021 has been received and entered.  Claims 4 and 6 have been canceled, and claims 1-3 and 5 are pending for examination.
 
Drawings
The replacement drawing filed December 4, 2020 is approved.

Specification
The objection to the disclosure because the reference to Fig. 1 is improper is withdrawn due to the amendment of December 4, 2020 changing the reference to a referenced to the Figure.  

Claim Interpretation
The Examiner notes that “ABS resin” is understood as defined in the specification as filed at paragraph 0010.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now has that the concentration of persulfuric acid in the solution is “maintained constant” by circulating the solution between a treatment tank and an electrolytic cell.  Applicant refers to 0038 of the specification and the figure for support for this.  However, 0038, for example, provides that there is circulation of the solution, and replenishing with solution due to decomposition which decreases the concentration of persulfuric acid, however, it is not indicated that this is to maintain the concentration of persulfuric acid in a constant amount – it could also give an increase or decrease in amount as desired.  Therefore, the claim contains new matter.
The other dependent claims do not cure the defects of the claims from which they depend, and are therefore also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now refers to a “treatment tank”, however, it is not clarified what treatment the tank is for – must it hold the solution and the ABS resin for treatment, could it be another tank that provides a treatment in the process, etc?  For the purpose of examination, it is understood that the treatment tank holds the solution at some point in the treating process, but applicant should clarify what is intended, without adding new matter.
The other dependent claims do not cure the defects of the claims from which they depend, and are therefore also rejected.

Claim Rejections - 35 USC § 102

The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al (US 2013/0186774) is withdrawn due to the amendment of November 11, 2021 cancelling claim 6.

The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang-Beglinger et al (US 8603352) is withdrawn due to the amendment of November 11, 2021 cancelling claim 6.

The rejection of claim 6 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/137584 (hereinafter ‘584) is withdrawn due to the amendment of November 11, 2021 cancelling claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/137584 (hereinafter ‘584).
Claim 1: ‘584 provides a plating pretreatment method for an ABS resin surface (note pretreatment noted for adhering metal, description translation, page 3, which can be for treating ABS, note description translation, page 9), and where such ABS plastics can be provided, treated (incubation in the immersion solution according to the invention, and then plated by electroless deposition of a metal layer, note description translation, page 10), where the method comprises treating an ABS resin with a solution obtained by electrolysis of sulfuric acid (note use a ABS as discussed above, and the pretreatment solution for treating, where the substrate is immersed, is provided by  b) treating with a sulfuric acid solution obtained by electrolysis, note description translation, page 3 and 7-8).  With the treatment in the solution of the ABS resin by 
(A) Furthermore, as to the amount of persulfuric acid of 3-20 g/l, it is indicated by ‘584 that the solution can be treated with electrolysis to generate peroxy group containing oxidizing agent, and that this oxidizing agent can be peroxomonosulfuric acid or peroxodisulfuric acid (page 10, description translation)  and also noted at page 7 of the description translation that at least one peroxy group containing oxidizing agent can be provided generated in situ, where it is noted that electrolysis known for generating peroxomonosulfuric acid and so indicated as a persulfuric acid to form, and the electrolysis can be run to give at most a ratio of 312:1 or is less of sulfuric acid to the peroxy groups (description translation, page 7, such that noting the amount of sulfuric acid that will be used as discussed for claim 2 below, where as noted for the description translation at page 10, less than 312:1 includes 50:1 and 30:1, and as to the range of peroxomonosulfuric acid, for example, it would have been obvious to optimize the amount from this range of sulfuric acid and peroxy group ratio relationship, giving a value in the claimed range, and also noting the other possible persulfuric acid material can be used (which would affect the amount of each)). And, note MPEP 2144.05(II)(A) “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”

(B) As to the concentration of the persulfuric acid in the solution maintained constant by circulating the solution between a treatment tank and an electrolytic cell, ‘584 describes how the solution for use is prepared from concentrated sulfuric acid, 
Claim 2: as to the concentration of the sulfuric acid, the sulfuric acid solution would be understood to provide in the claimed wt% in the Example of embodiment 7 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  And, note MPEP 2144.05(II)(A) “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Claim 3: as to the treating temperature, it is understood that this can be at 70 degrees C, in the claimed range (note page 14, indicated to use treating solution analogously to Examples 1-3, where Example 1, page 11 treats ABS at a solution treatment temperature of 70 degrees C). ‘584 also indicates treating the substrate at a temperature of 25-80 degrees C (description translation, page 9, overlapping the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 5: ‘584 describes that after the treating as in claim 1, as discussed for  claim 1 above, there can be further electroless plating of the ABS resin substrate surface, for example (note description translation, page 10, and also note further electroplating as well at description translation, page 3, and note how there would be plating on the surface at description translation, page 12).

Claims 1-3 and 5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/137584 (hereinafter ‘584) in view of Yamakawa et al (US 2013/0068260) and Japan 2006-278915 (hereinafter ‘915).
Claim 1: ‘584 provides a plating pretreatment method for an ABS resin surface note pretreatment noted for adhering metal, description translation, page 3, which can be for treating ABS, note description translation, page 9), and where such ABS plastics can be provided, treated (incubation in the immersion solution according to the invention, and then plated by electroless deposition of a metal layer, note description translation, page 10), where the method comprises treating an ABS resin with a solution obtained by electrolysis of sulfuric acid (note use a ABS as discussed above, and the pretreatment solution for treating, where the substrate is immersed, is provided by  b) treating with a sulfuric acid solution obtained by electrolysis, note description translation, page 3 and 7-8). With the treatment in the solution of the ABS resin by immersing in the solution (immersion bath), there needs to be a “treatment tank” 
(A) Furthermore, as to the amount of persulfuric acid of 3-20 g/l, it is indicated by ‘584 that the solution can be treated with electrolysis to generate peroxy group containing oxidizing agent, and that this oxidizing agent can be peroxomonosulfuric acid or peroxodisulfuric acid (page 10, description translation)  and also noted at page 7 of the description translation that at least one peroxy group containing oxidizing agent can be provided generated in situ, where it is noted that electrolysis known for generating peroxomonosulfuric acid and so indicated as a persulfuric acid to form, and the electrolysis can be run to give at most a ratio of 312:1 or is less of sulfuric acid to the peroxy groups (description translation, page 7, such that noting the amount of sulfuric acid that will be used as discussed for claim 2 below, where as noted for the description translation at page 10, less than 312:1 includes 50:1 and 30:1, and as to the range of peroxomonosulfuric acid).
Additionally, Yamakawa notes that providing a liquid of 80-96 wt% sulfuric acid and water (in functional storage tank) (0052) and then electrolyzing such a solution at 40-80 degrees C, for example, persulfate such as peroxomonosulfuric acid and peroxodisulfuric acid (persulfuric acids) is generated with a  persulfate concentration of 2-20 g/l (0053-0055), indicating conventional amounts of persulfuric acid to form when providing electrolyzing of sulfuric acid and water in amounts overlapping that suggested by ‘584 (as discussed for claim 2 below) and at temperatures overlapping that suggested by ‘584 (as discussed for claim 3 below).  Yamakawa also notes that exceeding 20 g/l is ineffective in terms of current efficiency (0055). Yamakawa also gives an example where 10 g/l of persulfate concentration is provided, in the claimed range (0072).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Applicant refers to criticality of various ranges in their specification, but no showing is made commensurate in scope to what is claimed, noting the wide ranges taught as acceptable by the prior art, and also that what is claimed as worded can allow for other additional materials that can affect the results, and the showing by applicant would be evidence against the criticality of the claimed range of persulfuric acid, where for (1) an end point of 3 g/l, for example, (a) applicant’s broad teaching, such as original claim 1, has no limits as to amount of persulfuric acid, (b) while paragraph 0028 of the specification refers to that for concentration less than 3 g/l, “the effect of improving adhesiveness of plating cannot be obtained sufficiently”, applicant’s own inventive 
(B) As to the concentration of the persulfuric acid in the solution maintained constant by circulating the solution between a treatment tank and an electrolytic cell, ‘584 describes how the solution for use is prepared from concentrated sulfuric acid, water and oxidizing agent, where the oxidizing agent can be by electrolysis giving undissociated peroxomonosulfuric acid and undissociated sulfuric acid, for example (note description translation, page 3), where in the presence of water, sulfuric acid dissociates, where larger amount of undissociated sulfuric acid occur in mixtures with water if the molar proportion of sulfuric acid is at least 50%, and the higher concentrations of sulfuric acid give undissociated sulfuric acid (description translation, pages 3-4), and the ratio between the amount of sulfuric acid and the sum of the amounts of water releasing peroxide compound plays a crucial role in allowing desired 
Additionally, as to specifically controlling the amount of persulfuric acid,  Yamakawa describes how sulfuric acid and water can be provided to a tank, then sent to an electrolytic cell for treatment to form persulfuric acid and returned, to give a functional chemical in the tank of desired amounts of persulfuric acid and sulfuric acid (figure 1, 0052-0056).  ‘915 further describes treatment tank 1 where a substrate (wafer)  is provided for treatment with a solution, where sulfuric acid and water are provided to the treatment tank, then sent to an electrolytic cell for treatment to form persulfuric acid and returned to give a functional chemical in the tank of desired amounts of persulfuric acid/persulfate (persulfuric acid) (figure 1, 0031-0033, and note 0036, concentration of 3 g/l persulfuric acid, 0015), where in use it is also described that in use persulfate ion concentration decreases due to self decomposition (note 0034, 0010), where to control the amount of persulfate ion concentration, the solution is continuously removed from the treatment tank and sent to the electrolytic reaction device/cell and then returned 
Claim 2: as to the concentration of the sulfuric acid, the sulfuric acid solution in ‘584 would be understood to provide in the claimed wt% in the Example of embodiment 7 with 1 liter 81.5 wt% sulfuric acid in the anode compartment and 100 ml 40 wt% sulfuric acid in the cathode compartment, description translation, page 14, and the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  And, note MPEP 2144.05(II)(A) “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Claim 3: as to the treating temperature, it is understood that this can be at 70 degrees C, in the claimed range (note page 14 of ‘584, indicated to use treating solution analogously to Examples 1-3, where Example 1, page 11 treats ABS at a solution treatment temperature of 70 degrees C). ‘584 also indicates treating the substrate at a temperature of 25-80 degrees C (description translation, page 9, overlapping the claimed range), and it would have been obvious to optimize from this range, giving a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Yamakawa also describes an overlapping treatment temperature of 40-80 degrees C, as discussed for claim 1 above.
Claim 5: ‘584 describes that after the treating as in claim 1, as discussed for  claim 1 above, there can be further electroless plating of the ABS resin substrate surface, for example (note description translation, page 10, and also note further electroplating as well at description translation, page 3, and note how there would be plating on the surface at description translation, page 12).

Double Patenting
The provisional rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-7 of copending Application No. 16/091,388 is withdrawn due to the abandonment of 16/091,388.

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered.
(A) Note the additional optional use of Japan 2006-278915 in the new rejection provided above, and the new 35 USC 112 rejections due to the amendment to the claims.
(B) As to the outstanding rejections, applicant argues that ‘584 would provide the immersion solution is kept constant by continuously removing water from the immersion solution, which is different from the feature recited in claim 1. The Examiner notes this argument, however, in the 35 USC 103 rejection using ‘584 alone, it is noted that ‘584 indicates how it is desired to kept the “concentration of the components of the 
Alternatively, when further using the Yamakawa reference, it is also argued that this is treating silicon wafers to remove resist, not ABS to prepare for plating, and therefore would be different technical fields, and one would not look to Yamakawa. The Examiner has reviewed this argument, however, the rejection (now additionally using ‘915) is maintained.  While Yamakawa is not treating ABS resins to prepare for plating, as discussed in MPEP 2141.01(a), “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212 .”  Here, Yamakawa would be at least reasonably pertinent to the problem of applicant, where applicant is concerned with use of sulfuric acid/persulfuric acid solutions as well, and the formation of such solutions and their control, and ‘584 would also be concerned with such features, and Yamakawa shows how such solutions can be formed and controlled.  ‘915 would be similarly relevant.  Furthermore, in the combination using ‘584, Yamakawa and ‘915, ‘915 also discusses that it is known that persulfate decompose in the sulfuric acid/persulfuric acid solutions, further indicating that the control of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718